Per Curiam:
The first assignment does not conform to the Rules of Court, and will not be considered. The second, alleges error in the charge of the court. We think the charge was in entire accord with the manner in which the case was tried below. It was fairly left to the jury to find whether the note in controversy came into the hands of the administrator of A. C. Noyes, under the circumstances claimed by him, or whether it had been given to Noyes by Holohan for tire purpose of discount. The jury were distinctly told that if so given, there could be no recovery. It is also proper to say that no question was made as to the time when the note came into the hands of Noyes. It is evident the jury did not believe Holohan. It is not for us to say whether they were right or wrong in this. It is their province to judge of the credibility of witnesses, and, if they make a mistake in this respect, it is not our duty to correct it. Our province is. to correct errors of law committed on the trial, and as nolle such appears in this case,
The judgment below is affirmed.